UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 2, 2013 (November 27, 2013) Surge Components, Inc. (Exact name of registrant as specified in its charter) Nevada 000-27688 11-2602030 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 95 East Jefryn Blvd., Deer Park, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631) 595-1818 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On November 27, 2013, Surge Components, Inc. (the “Company”) held its 2013 Annual Meeting of Stockholders. At the meeting, stockholders (i) re-elected Ira Levy and Steven Lubman as Class A directors of the Company, (ii) approved the compensation of the Company’s named executive officers, (iii) selected one year as the rate of frequency of the holding of an advisory vote on executive compensation and (iv) ratified the appointment of Seligson & Giannattasio, LLP as the Company’s independent registered public accounting firm for the fiscal year ending November 30, 2013. Set forth below are the final voting results for each of the proposals: Proposal No. 1 – Election of Directors Ira Levy and Steven Lubman were elected to serve as Class A directors of the Company until the 2016 Annual Meeting of Stockholders or until their successors are elected and qualified or until their earlier resignation or removal. The voting results were as follows: Director Votes For Votes Withheld Broker Non-Votes Ira Levy Steven Lubman Proposal No.2 – Advisory vote regarding the approval of compensation paid to named executive officers The compensation of the Company’s named executive officers was approved, on an advisory basis. The voting results were as follows Votes For Votes Against Abstentions Broker Non-Votes Proposal No.3 – Advisory vote regarding the frequency of stockholder advisory votes on executive compensation The Company’s stockholders selected one year as the rate of frequency of the holding of an advisory vote on executive compensation. The voting results were as follows 3 Years 2 Years 1 Year Abstentions Broker Non-Votes The Company has determined, in light of and consistent with the advisory vote of the Company’s stockholders as to the preferred frequency of stockholder advisory votes on executive compensation, to include a stockholder advisory vote on executive compensation in its annual meeting proxy materials every year until the next advisory vote regarding the frequency of stockholder advisory votes on executive compensation. Proposal No. 4 – Ratification of Appointment of Independent Registered Public Accounting Firm The appointment of Seligson & Giannattasio, LLP as the Company’s independent registered public accounting firm for the fiscal year ending November 30, 2013 was ratified. The voting results were as follows: Votes For Votes Against Abstentions 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SURGE COMPONENTS, INC. Date: December 2, 2013 By: /s/Ira Levy Name: Ira Levy Title: Chief Executive Officer 3
